
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.16


CIMAREX ENERGY CO.

2002 STOCK INCENTIVE PLAN

amended and restated, effective January 1, 2009

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page   ARTICLE I   PURPOSE     1     SECTION 1.1   Purpose     1    
SECTION 1.2   Establishment; Amendment     1     SECTION 1.3   Shares Subject to
the Plan     1  
ARTICLE II
 
DEFINITIONS
 
 
1
    SECTION 2.1   Affiliated Entity     1     SECTION 2.2   Award     1    
SECTION 2.3   Award Agreement     1     SECTION 2.4   Board     2    
SECTION 2.5   Change of Control Event"     2     SECTION 2.6   Code     3    
SECTION 2.7   Committee     3     SECTION 2.8   Common Stock     3    
SECTION 2.9   Company     3     SECTION 2.10   Date of Grant     3    
SECTION 2.11   Director     3     SECTION 2.12   Eligible Employee     3    
SECTION 2.13   Exchange Act     3     SECTION 2.14   Fair Market Value     3    
SECTION 2.15   Incentive Stock Option     4     SECTION 2.16   Nonqualified
Stock Option     4     SECTION 2.17   Option     4     SECTION 2.18  
Participant     4     SECTION 2.19   Plan     4     SECTION 2.20   Restricted
Stock Award     4     SECTION 2.21   Stock Unit     4     SECTION 2.22  
Subsidiary     4  
ARTICLE III
 
PLAN ADMINISTRATION
 
 
4
    SECTION 3.1   Administration of the Plan; the Committee     4    
SECTION 3.2   Committee to Make Rules and Interpret Plan     5     SECTION 3.3  
Administration of Grants to Directors     5     SECTION 3.4   Delegation by
Committee     5  
ARTICLE IV
 
GRANT OF AWARDS
 
 
5
    SECTION 4.1   Committee to Grant Awards     5     SECTION 4.2   Substituted
Options     6  
ARTICLE V
 
ELIGIBILITY
 
 
6
 
ARTICLE VI
 
STOCK OPTIONS
 
 
6
    SECTION 6.1   Grant of Options     6     SECTION 6.2   Conditions of Options
    7     SECTION 6.3   Transferability     8     SECTION 6.4   Restoration
Options     9     SECTION 6.5   No Repricing     10  
ARTICLE VII
 
RESTRICTED STOCK AWARDS
 
 
10
    SECTION 7.1   Grant of Restricted Stock Awards     10     SECTION 7.2  
Conditions of Restricted Stock Awards     10  

i

--------------------------------------------------------------------------------



 
   
  Page  
ARTICLE VIII
 
STOCK UNITS
 
 
11
 
ARTICLE IX
 
STOCK ADJUSTMENTS
 
 
11
 
ARTICLE X
 
GENERAL
 
 
12
    SECTION 10.1   Amendment or Termination of Plan     12     SECTION 10.2  
Termination of Employment     12     SECTION 10.3   Withholding Taxes     12    
SECTION 10.4   Change of Control     13     SECTION 10.5   Amendments to Awards
    13     SECTION 10.6   Changes in Accounting Rules     13     SECTION 10.7  
Investment Representations     13     SECTION 10.8   Regulatory Approval and
Listings     14     SECTION 10.9   Right to Continued Employment     14    
SECTION 10.10   Reliance on Reports     14     SECTION 10.11   Section 409A
Savings Clause     14     SECTION 10.12   Construction     14     SECTION 10.13
  Governing Law     14  

ii

--------------------------------------------------------------------------------



CIMAREX ENERGY CO.

2002 STOCK INCENTIVE PLAN

ARTICLE I

PURPOSE

        SECTION 1.1    Purpose.    This 2002 Stock Incentive Plan (the "Plan")
was established by Cimarex Energy Co. (the "Company") to create incentives that
are designed to motivate Participants to put forth maximum effort toward the
success and growth of the Company and to enable the Company to attract and
retain experienced individuals who by their position, ability and diligence are
able to make important contributions to the Company's success. Toward these
objectives, the Plan provides for the granting of Options, Restricted Stock
Awards and Stock Units, to Eligible Employees and Directors subject to the
conditions set forth in the Plan.

        SECTION 1.2    Establishment; Amendment.    The Plan was originally
effective as of October 1, 2002 and for a period of ten years thereafter. The
Plan shall continue in effect until all matters relating to the payment of
Awards and administration of the Plan have been settled. The Plan was previously
amended and restated in its entirety, effective as of March 3, 2003, to provide
for the issuance of stock units and to provide for the transfer of non-qualified
stock options to a spouse or former spouse in connection with the option
holder's divorce. The Plan was further amended (a) effective as of March 10,
2005, revise the definition of "disability" in Section 10.2, (b) effective as of
June 6, 2005, to increase the number of authorized shares, and (c) effective as
of July 11, 2008, to add a net share exercise as a form of payment and to revise
the procedure for broker-assisted transactions. Certain of the Awards under the
Plan are subject to Code Section 409A. The Plan is further amended, effective as
of January 1, 2009 to bring the Plan into compliance with Section 409A of the
Code.

        SECTION 1.3    Shares Subject to the Plan.    Subject to the limitations
set forth in the Plan, Awards may be made under this Plan for a total of
12,700,000 shares of Common Stock.

ARTICLE II

DEFINITIONS

        The following terms shall have the meanings set forth below:

        SECTION 2.1  "Affiliated Entity" means any partnership or limited
liability company in which at least 50% thereof is owned or controlled, directly
or indirectly, by the Company or one or more of its Subsidiaries or Affiliated
Entities or a combination thereof. For purposes hereof, the Company, a
Subsidiary or an Affiliated Entity shall be deemed to have an interest of at
least 50% in a partnership or limited liability company if the Company, such
Subsidiary or Affiliated Entity shall be allocated at least 50% of partnership
or limited liability company gains or losses of such partnership or limited
liability company. For purposes of Incentive Stock Options granted pursuant to
the Plan, an "Affiliated Entity" means any parent or subsidiary of the Company
as defined in Section 424 of the Code.

        SECTION 2.2  "Award" means, individually or collectively, any Option,
Restricted Stock Award, or Stock Unit granted under the Plan to an Eligible
Employee or Director by the Committee pursuant to such terms, conditions,
restrictions, and/or limitations, if any, as the Committee may establish by the
Award Agreement or otherwise.

        SECTION 2.3  "Award Agreement" means any written instrument that
establishes the terms, conditions, restrictions, and/or limitations applicable
to an Award in addition to those established by this Plan and by the Committee's
exercise of its administrative powers.

1

--------------------------------------------------------------------------------



        SECTION 2.4  "Board" means the Board of Directors of the Company.

        SECTION 2.5  "Change of Control Event" means the occurrence of any of
the following events on or after the Effective Date of this Plan, provided that
in the event Code section 409A applies to payments under this Plan, a Change of
Control shall be deemed to have occurred only if the event is also a change of
control within the meaning of Code section 409A and the regulations and other
guidance promulgated thereunder or not inconsistent therewith.

        (i)    The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (x) the then outstanding shares of common stock (the "Common Stock") of
the Company (the "Outstanding Company Common stock") or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (A) and (B) of paragraph (iii) below; or

        (ii)   During any period of twelve months beginning after the Effective
Date, individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director at the
beginning of such twelve-month period, whose election, appointment or nomination
for election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

        (iii)  The closing of a reorganization, share exchange or merger (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 40% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be and (B) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination or were elected,
appointed or nominated by the Board; or

        (iv)  The closing of (1) a complete liquidation or dissolution of the
Company or, (2) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (A) more than 40% of, respectively,
the then outstanding shares of common stock of such corporation and the combined

2

--------------------------------------------------------------------------------






voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, and (B) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

        SECTION 2.6  "Code" means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

        SECTION 2.7  "Committee" means a committee consisting of members of the
Board who are empowered hereunder to take actions in the administration of the
Plan. If applicable, the Committee shall be so constituted at all times as to
permit the Plan to comply with Rule 16b-3 or any successor rule promulgated
under the Exchange Act. Except as provided in Section 3.2, the Committee shall
select Participants from Eligible Employees and Directors and shall determine
the awards to be made pursuant to the Plan and the terms and conditions thereof.

        SECTION 2.8  "Common Stock" means the common stock, par value $0.01 per
share, of the Company, and after substitution, such other stock as shall be
substituted therefor as provided in Article VIII.

        SECTION 2.9  "Company" means Cimarex Energy Co., a Delaware corporation.

        SECTION 2.10  "Date of Grant" means the date on which the granting of an
Award to a Participant is authorized by the Committee or such later date as may
be specified by the Committee in such authorization.

        SECTION 2.11  "Director" means any person who is a member of the Board
and is not an employee of the Company, a Subsidiary or an Affiliated Entity.

        SECTION 2.12  "Eligible Employee" means any employee (including, without
limitation, officers and directors who are also employees) of the Company or a
Subsidiary or an Affiliated Entity thereof. For purposes of the Plan, an
employee is any individual who provides services to the Company or any
Subsidiary or Affiliated Entity thereof as a common law employee and whose
remuneration is subject to the withholding of federal income tax pursuant to
section 3401 of the Code. Employee shall not include any individual (A) who
provides services to the Company or any Subsidiary or Affiliated Entity thereof
under an agreement, contract, or any other arrangement pursuant to which the
individual is initially classified as an independent contractor or (B) whose
remuneration for services has not been treated initially as subject to the
withholding of federal income tax pursuant to section 3401 of the Code even if
the individual is subsequently reclassified as a common law employee as a result
of a final decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding. Leased employees shall not be treated as
employees under this Plan.

        SECTION 2.13  "Exchange Act" means the Securities Exchange Act of 1934,
as amended.

        SECTION 2.14  "Fair Market Value" means (i) during such time as the
Common Stock is listed upon the New York Stock Exchange or other exchanges or
the Nasdaq/National Market System, the average of the highest and lowest sales
prices of the Common Stock as reported by such stock exchange or exchanges or
the Nasdaq/National Market System on the day for which such value is to be

3

--------------------------------------------------------------------------------




determined, or if no sale of the Common Stock shall have been made on any such
stock exchange or the Nasdaq/National Market System that day, on the next
preceding day on which there was a sale of such Common Stock or (ii) during any
such time as the Common Stock is not listed upon an established stock exchange
or the Nasdaq/National Market System, the mean between dealer "bid" and "ask"
prices of the Common Stock in the over-the-counter market on the day for which
such value is to be determined, as reported by the National Association of
Securities Dealers, Inc. If, upon exercise of an Option, the exercise price is
paid by a broker's transaction as provided in subsection 6.2(ii), Fair Market
Value, for purposes of the exercise, shall be the price at which the Stock is
sold by the broker.

        SECTION 2.15  "Incentive Stock Option" means an Option designated as
such and granted in accordance with Section 422 of the Code.

        SECTION 2.16  "Nonqualified Stock Option" means an Option that is not an
Incentive Stock Option.

        SECTION 2.17  "Option" means an Award granted under Article VI of the
Plan and includes both Nonqualified Stock Options and Incentive Stock Options to
purchase shares of Common Stock.

        SECTION 2.18  "Participant" means an Eligible Employee or Director of
the Company, a Subsidiary, or an Affiliated Entity to whom an Award has been
granted by the Committee under the Plan.

        SECTION 2.19  "Plan" means the Cimarex Energy Co. 2002 Stock Incentive
Plan.

        SECTION 2.20  "Restricted Stock Award" means an Award granted to a
Participant under Article VII of the Plan.

        SECTION 2.21  "Stock Unit" means a measurement component equal to the
Fair Market Value of one share of Common Stock on the date for which a
determination is made pursuant to the provisions of this Plan.

        SECTION 2.22  "Subsidiary" shall have the same meaning set forth in
Section 424 of the Code.

ARTICLE III

PLAN ADMINISTRATION

        SECTION 3.1    Administration of the Plan; the Committee.    The
Committee shall administer the Plan. Unless otherwise provided in the by-laws of
the Company or the resolutions adopted from time to time by the Board
establishing the Committee, the Board may from time to time remove members from,
or add members to, the Committee. Vacancies on the Committee, however caused,
shall be filled by the Board. The Committee shall hold meetings at such times
and places as it may determine. A majority of the members of the Committee shall
constitute a quorum, and the acts of a majority of the members present at any
meeting at which a quorum is present or acts reduced to or approved in writing
by a majority of the members of the Committee shall be the valid acts of the
Committee.

        Subject to the provisions of the Plan, the Committee shall have
exclusive power to:

        (i)    Select the Participants to be granted Awards.

        (ii)   Determine the time or times when Awards will be made.

        (iii)  Determine the form of an Award, whether an Option, a Restricted
Stock Award, or a Stock Unit, the number of shares of Common Stock subject to
the Award, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Award, including the time and
conditions of exercise or vesting, and the terms of any Award Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration or early vesting or

4

--------------------------------------------------------------------------------






payment of an Award under certain circumstances determined by the Committee;
provided that the payment of a Stock Unit may not be accelerated except as
permitted by Section 409A of the Code.

        (iv)  Determine whether Awards will be granted singly or in combination.

        (v)   Accelerate the vesting, exercise or payment of an Award or the
performance period of an Award, but not the payment of a Stock Unit.

        (vi)  Take any and all other action it deems necessary or advisable for
the proper operation or administration of the Plan.

        SECTION 3.2    Committee to Make Rules and Interpret Plan.    The
Committee in its sole discretion shall have the authority, subject to the
provisions of the Plan, to establish, adopt, or revise such rules and
regulations and to make all such determinations relating to the Plan as it may
deem necessary or advisable for the administration of the Plan. The Committee's
interpretation of the Plan or any Awards and all decisions and determinations by
the Committee with respect to the Plan shall be final, binding, and conclusive
on all parties.

        SECTION 3.3    Administration of Grants to Directors.    The Board shall
have the exclusive power to select Directors for participation in the Plan and
to determine the number of Nonqualified Stock Options shares of Restricted
Stock, or Stock Units awarded to Directors selected for participation in the
Plan. The Committee shall administer all other aspects of Awards made to
Directors.

        SECTION 3.4    Delegation by Committee.    The Committee may, from time
to time, delegate, to specified officers of the Company, the power and authority
to grant Awards under the Plan to specified groups of Eligible Employees,
subject to such restrictions and conditions as the Committee, in its sole
discretion, may impose. The delegation shall be as broad or as narrow as the
Committee shall determine. To the extent that the Committee has delegated the
authority to determine certain terms and conditions of an Award, all references
in the Plan to the Committee's exercise of authority in determining such terms
and conditions shall be construed to include the officer or officers to whom the
Committee has delegated the power and authority to make such determination. The
power and authority to grant Awards to any Eligible Employee who is covered by
Section 16(b) of the Exchange Act shall not be delegated by the Committee.

ARTICLE IV

GRANT OF AWARDS

        SECTION 4.1    Committee to Grant Awards.    The Committee may, from
time to time, grant Awards to one or more Participants, provided, however, that:

        (i)    Subject to Article IX, the aggregate number of shares of Common
Stock made subject to the Award of Options to any Participant in any calendar
year may not exceed one million (1,000,000).

        (ii)   Prior to June 6 2005, in no event shall more than one million
(1,000,000) of the shares of Common Stock subject to the Plan be awarded to
Participants as Restricted Stock Awards (the "Restricted Stock Award Limit"). On
and after June 6, 2005, (the date on which the stockholders approved an increase
in the number of shares reserved for issuance under the Plan by 5,700,000
shares), the grant of one share of restricted stock or one restricted stock unit
will reduce the additional 5,700,000 shares by two shares and a grant of one
share pursuant to an option grant will reduce the 5,700,000 share by one share.

        (iii)  Any shares of Common Stock related to Awards which terminate by
expiration, forfeiture, cancellation or otherwise without the issuance of shares
of Common Stock or are exchanged in the

5

--------------------------------------------------------------------------------






Committee's discretion for Awards not involving Common Stock, and any shares of
Common Stock withheld for the payment of taxes pursuant to Section 10.3 or
received by the Company as payment of the exercise price of an Option shall be
available again for grant under the Plan; provided, however, that no more than
12,700,000 shares of Common Stock may be issued under Incentive Stock Options.

        (iv)  Common Stock delivered by the Company in payment of any Award
under the Plan may be authorized and unissued Common Stock or Common Stock held
in the treasury of the Company.

        (v)   The Committee shall, in its sole discretion, determine the manner
in which fractional shares arising under this Plan shall be treated.

        (vi)  Separate certificates representing Common Stock to be delivered to
a Participant upon the exercise of any Option will be issued to such
Participant.

        SECTION 4.2    Substituted Options.    Pursuant to the Agreement and
Plan of Merger among the Company, Helmerich & Payne, Inc. ("H&P"), Key
Production Company, Inc. ("Key"), and others, the Company agreed to substitute
Options and shares of Restricted Stock for outstanding options and shares of
restricted stock granted by H&P and Key. The Committee shall grant the
substituted Options and shares of Restricted Stock under this Plan. Substituted
Options and Restricted Stock shall be granted pursuant to the Agreement and Plan
of Merger under this Plan from the seven million (7,000,000) shares of Common
Stock authorized for Awards under this Plan. The terms and conditions of the
substituted Options and shares of Restricted Stock shall be the same as the
terms and conditions of the options and shares of restricted stock that they
replace.

ARTICLE V

ELIGIBILITY

        Subject to the provisions of the Plan, the Committee shall, from time to
time, select from the Eligible Employees and Directors those to whom Awards
shall be granted and shall determine the type or types of Awards to be made and
shall establish in the related Award Agreements the terms, conditions,
restrictions and/or limitations, if any, applicable to the Awards in addition to
those set forth in the Plan and the administrative rules and regulations issued
by the Committee. The Board shall select from the Directors, those to whom
Awards shall be granted and determine the type or types of Awards to be made to
Directors.

ARTICLE VI

STOCK OPTIONS

        SECTION 6.1    Grant of Options.    The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant Options to Eligible Employees. These Options may be
Incentive Stock Options or Nonqualified Stock Options, or a combination of both.
The Board may, from time to time, subject to the terms of the Plan and such
other terms and conditions as it may determine, grant Nonqualified Stock Options
to Directors. Each grant of an Option shall be evidenced by an Award Agreement
executed by the Company and the Participant, and shall contain such terms and
conditions and be in such form as the Committee may from time to time approve,
subject to the requirements of Section 6.2.

6

--------------------------------------------------------------------------------



        SECTION 6.2    Conditions of Options.    Each Option so granted shall be
subject to the following conditions:

        (i)    Exercise Price.    As limited by Section 6.2(v) below, each
Option shall state the exercise price which shall be set by the Committee at the
Date of Grant; provided, however, no Option shall be granted at an exercise
price that is less than the Fair Market Value of the Common Stock on the Date of
Grant and further provided that the Option Price shall never be less than the
Fair Market Value of the Common Stock on the Date of Grant within the meaning of
Section 409A of the Code.

        (ii)    Form of Payment.    The exercise price of an Option may be paid
(1) in cash or by check, bank draft or money order payable to the order of the
Company; (2) by delivering shares of Common Stock having a Fair Market Value on
the date of payment equal to the amount of the exercise price, but only to the
extent such exercise of an Option would not result in an accounting compensation
charge with respect to the shares used to pay the exercise price unless
otherwise determined by the Committee, or (3) payment through a transaction
involving a licensed broker or dealer (acceptable to the Company) acting on
behalf of the Option Holder to sell shares and deliver all or a part of the
sales proceeds to the company in payment of the Option Price and required tax
withholding, subject to such additional requirements determined by the Committee
(or its designee), (4) payment of the exercise price and required tax
withholding with shares of Common Stock acquired pursuant to the exercise (the
Common Stock being valued at fair market value on the date of exercise), (5) a
combination of the foregoing, or (6) any other method adopted by the Company and
approved by the Committee.

        (iii)    Exercise of Options.    Options granted under the Plan shall be
exercisable, in whole or in such installments and at such times, and shall
expire at such time, as shall be provided by the Committee in the Award
Agreement. Exercise of an Option shall be by written notice to the Secretary
stating the election to exercise and the number of shares of Common Stock with
respect to which the Option is exercised and shall be in the form determined by
the Committee. Every share of Common Stock acquired through the exercise of an
Option shall be deemed to be fully paid at the time of exercise and payment of
the exercise price and applicable withholding taxes, except as provided in the
next sentence. The Committee shall make such additional rules as it determines
to be necessary for the administration of the exercise of Options.

        (iv)    Other Terms and Conditions.    Among other conditions that may
be imposed by the Committee, if deemed appropriate, are those relating to
(1) the period or periods and the conditions of exercisability of any Option;
(2) the minimum periods during which Participants must be employed by the
Company, its Subsidiaries, or an Affiliated Entity, or must hold Options before
they may be exercised; (3) the minimum periods during which shares acquired upon
exercise must be held before sale or transfer shall be permitted; (4) conditions
under which such Options or shares may be subject to forfeiture; (5) the
frequency of exercise or the minimum or maximum number of shares that may be
acquired at any one time; (6) the achievement by the Company of specified
performance criteria; and (7) non-compete and protection of business matters.

7

--------------------------------------------------------------------------------





        (v)    Special Restrictions Relating to Incentive Stock
Options.    Options issued in the form of Incentive Stock Options shall only be
granted to individuals who are Eligible Employees of the Company or a
Subsidiary. Furthermore, Incentive Stock Options shall, in addition to being
subject to all applicable terms, conditions, restrictions and/or limitations
established by the Committee, comply with the requirements of Section 422 of the
Code, including, without limitation, the requirement that the exercise price of
an Incentive Stock Option not be less than 100% of the Fair Market Value of the
Common Stock on the Date of Grant, the requirement that each Incentive Stock
Option, unless sooner exercised, terminated or cancelled, expire no later than
10 years from its Date of Grant, and the requirement that the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under this Plan or any other plan of the
Company or any Subsidiary) not exceed $100,000. Incentive Options granted to an
Participant who is the holder of record of 10% or more of the outstanding Stock
of the Company shall have an Option Price equal to or greater than 110% of the
Fair Market Value of the Shares on the date of grant of the Option and the
Option Period for any such Option shall not exceed five years.

        (vi)    Application of Funds.    The proceeds received by the Company
from the sale of Common Stock pursuant to Options will be used for general
corporate purposes.

        (vii)    Stockholder Rights.    No Participant shall have a right as a
stockholder with respect to any share of Common Stock subject to an Option prior
to purchase of such shares of Common Stock by exercise of the Option.

        SECTION 6.3    Transferability.    

        (i)    General Rule: No Lifetime Transfers.    An Option shall not be
transferable by a Participant except by will or pursuant to the laws of descent
and distribution. An Option shall be exercisable during the Participant's
lifetime only by him or her, or in the event of disability or incapacity, by his
or her guardian or legal representative. The Participant's guardian or legal
representative shall have all of the rights of the Participant under this Plan.

        (ii)    InterVivos Transfer to Certain Family Members.    The Committee
may, however, provide at the time of grant or thereafter that the Participant
may transfer a Nonqualified Option to a member of the Participant's immediate
family, a trust of which members of the Participant's immediate family are the
only beneficiaries, or a partnership of which members of the Participant's
immediate family or trusts for the sole benefit of the Participant's immediate
family are the only partners (the "InterVivos Transferee"). Immediate family
means the Participant's spouse, issue (by birth or adoption), parents,
grandparents, siblings (including half brothers and sisters and adopted
siblings) and nieces and nephews. No transfer shall be effective unless the
Participant shall have notified the Company of the transfer in writing and has
furnished to the Company a copy of the documents that effect the transfer. The
InterVivos Transferee shall be subject to all of the terms of this Plan and the
Option, including, but not limited to, the vesting schedule, termination
provisions, and the manner in which the Option may be exercised. The Committee
may require the Participant and the InterVivos Transferee to enter into an
appropriate agreement with the Company providing for, among other things, the
satisfaction of required tax withholding with respect to the exercise of the
transferred Option and the satisfaction of any Common Stock retention
requirements applicable to the Participant, together with such other terms and
conditions as may be specified by the Committee. Except to the extent provided
otherwise in such agreement, the InterVivos Transferee shall have all of the
rights and obligations of the Participant under this Plan; provided that the
InterVivos Transferee shall not have any Common Stock withheld to pay
withholding taxes pursuant to Section 10.3 unless the agreement referred to in
the preceding sentence specifically provides otherwise. The provisions of
Section 6.4, Restoration Options, shall

8

--------------------------------------------------------------------------------






not apply to an InterVivos Transferee, and the InterVivos Transferee may not
exercise the Option by using a broker's transaction.

        (iii)    No Transfer of Incentive Stock Options.    During the
Participant's lifetime the Participant may not transfer an Incentive Stock
Option under any circumstances.

        (iv)    No Assignment.    No right or interest of any Participant in an
Option granted pursuant to the Plan shall be assignable or transferable during
the lifetime of the Participant, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above.

        SECTION 6.4    Restoration Options.    

        (i)    At the time that an Option is granted, the Committee may, in its
sole discretion, determine that the Option Agreement shall provide that the
Participant shall be granted a further Option on the terms and conditions set
forth in this Section 6.4 (a "Restoration Option") and on such other terms and
conditions that are not inconsistent with this Section 6.4 when the Participant
exercises the Option, in whole or in part, and pays the exercise price pursuant
to Section 6.2(ii)(2) hereof and/or required tax withholding pursuant to
Section 9.3 hereof with shares of Common Stock that have been held by the
Participant for at least six (6) months. A Restoration Option shall become
vested and exercisable on the date that is six (6) months after the date the
Restoration Option was granted. The Restoration Option shall be exercisable only
to the extent that the Participant is employed by the Company, a Subsidiary, or
an Affiliated Entity on the date the Restoration Option is exercised and only to
the extent that the Participant has been employed continuously by the Company,
Subsidiary, or Affiliated Entity from the date the Restoration Option is granted
through the date the Restoration Option is exercised. The Restoration Option
shall terminate and be null and void upon the Participant's termination of
employment, for any reason, from the Company, Subsidiary, or Affiliated Entity.

        (ii)   A Restoration Option shall be granted, without further action of
the Committee or the Participant, if the payment provision described in
subsection 6.4(i) above is used and/or Shares are surrendered to pay required
tax withholding and if there is a period of more than six (6) months remaining
in the term of the original Option.

        (iii)  Each Restoration Option:

        (A)  shall cover the number of shares of Stock that is equal to the
shares actually or constructively delivered to the Company as described in
subsection 6.4(i) above;

        (B)  shall be granted on the date on which the original Option is
exercised and shall have an Option Price of one hundred percent (100%) of the
Fair Market Value on such date; provided however, that the Option Price shall
never be less than one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date the option is granted within the meaning of
Section 409A of the Code;

        (C)  shall become exercisable in installments commencing six (6) months
after the date of grant as provided in subsection 6.4(i) above and shall
terminate by its terms on the same date as the original Option;

        (D)  except as set forth in subsections 6.4(iii)(A), (B), and (C) above,
shall have the same terms and conditions as those of the original Option; and

        (E)  shall be a Nonqualified Option.

        (iv)  This Section 6.4 shall not apply to the exercise of an Option by
an InterVivos Transferee.

9

--------------------------------------------------------------------------------



        SECTION 6.5    No Repricing.    The Committee shall not, without the
approval of the stockholders of the Company cancel any outstanding Option and
replace it with a new Option with a lower option price where the economic effect
would be the same as reducing the option price of the cancelled Option or take
any other action with respect to an Option that would be treated as a
"repricing" under the accounting rules or under the rules of the Securities and
Exchange Commission

ARTICLE VII

RESTRICTED STOCK AWARDS

        SECTION 7.1    Grant of Restricted Stock Awards.    The Committee may,
from time to time, subject to the provisions of the Plan and such other terms
and conditions as it may determine, grant a Restricted Stock Award to any
Eligible Employee. Restricted Stock Awards shall be awarded in such number and
at such times during the term of the Plan as the Committee shall determine. Each
Restricted Stock Award may be evidenced in such manner as the Committee deems
appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates, and by an Award Agreement
setting forth the terms of such Restricted Stock Award.

        SECTION 7.2    Conditions of Restricted Stock Awards.    The grant of a
Restricted Stock Award shall be subject to the following:

        (i)    Restriction Period.    In addition to any vesting conditions
determined by the Committee, including, but not by way of limitation, the
achievement by the Company of specified performance criteria, vesting of each
Restricted Stock Award shall require the holder to remain in the employment of
the Company, a Subsidiary, or an Affiliated Entity for a prescribed period (a
"Restriction Period"). The Committee shall determine the Restriction Period or
Periods that shall apply to the shares of Common Stock covered by each
Restricted Stock Award or portion thereof; provided however, each Restricted
Stock Award shall have a minimum Restriction Period of at least three years. At
the end of the Restriction Period, assuming the fulfillment of any other
specified vesting conditions, the restrictions imposed by the Committee shall
lapse with respect to the shares of Common Stock covered by the Restricted Stock
Award or portion thereof. In addition to acceleration of vesting upon the
occurrence of a Change of Control Event as provided in Section 9.5, the
Committee may, in its sole discretion, accelerate the vesting of a Restricted
Stock Award under such circumstances as it deems appropriate.

        (ii)    Restrictions.    The holder of a Restricted Stock Award may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of the
shares of Common Stock represented by the Restricted Stock Award during the
applicable Restriction Period. The Committee shall impose such other
restrictions and conditions on any shares of Common Stock covered by a
Restricted Stock Award as it may deem advisable including, without limitation,
restrictions under applicable Federal or state securities laws and may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.

        The Committee shall cause a legend to be placed on the Stock
certificates issued pursuant to each Restricted Stock Award referring to the
restrictions provided by Sections 7.1 and 7.2 and, in addition, may in its sole
discretion require one or more of the following methods of enforcing the
restrictions referred to in Sections 7.1 and 7.2:

        (a)   Requiring the Participant to keep the Stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or

        (b)   Requiring that the Stock certificates, duly endorsed, be held in
the custody of a third party while the restrictions remain in effect.

10

--------------------------------------------------------------------------------



        (iii)    Rights as Stockholders.    During any Restriction Period, the
Committee may, in its discretion, grant to the holder of a Restricted Stock
Award all or any of the rights of a stockholder with respect to the shares,
including, but not by way of limitation, the right to vote such shares and to
receive dividends. If any dividends or other distributions are paid in shares of
Common Stock, all such shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid.

ARTICLE VIII

STOCK UNITS

        A Participant may be granted a number of Stock Units determined by the
Committee. The number of Stock Units, the goals and objectives to be satisfied
with respect to each grant of Stock Units, the time and manner of payment for
each Stock Unit, any restrictions that may apply to the Stock Units, and the
other terms and conditions applicable to a grant of Stock Units shall be
determined by the Committee.

ARTICLE IX

STOCK ADJUSTMENTS

        SECTION 9.1  If the shares of Common Stock, as presently constituted,
shall be changed into or exchanged for a different number or kind of shares of
stock or other securities of the Company or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, stock
split, spinoff, combination of shares or otherwise), or if the number of such
shares of Common Stock shall be increased through the payment of a stock
dividend, or a dividend on the shares of Common Stock or rights or warrants to
purchase securities of the Company shall be issued to holders of all outstanding
Common Stock, then there shall be substituted for or added to each share
available under and subject to the Plan, and each share theretofore appropriated
under the Plan, the number and kind of shares of stock or other securities into
which each outstanding share of Common Stock shall be so changed or for which
each such share shall be exchanged or to which each such share shall be
entitled, as the case may be, on a fair and equivalent basis in accordance with
the applicable provisions of Section 424 of the Code; provided, however, with,
respect to Options, in no such event will such adjustment result in a
modification of any Option as defined in Section 424(h) of the Code,

        SECTION 9.2  In the event there shall be any other change in the number
or kind of the outstanding shares of Common Stock, or any stock or other
securities into which the Common Stock shall have been changed or for which it
shall have been exchanged, then if the Committee shall, in its sole discretion,
determine that such change equitably requires an adjustment in the shares
available under and subject to the Plan, or in any Award (other than a Stock
Unit), theretofore granted, such adjustments shall be made in accordance with
such determination, except that no adjustment of the number of shares of Common
Stock available under the Plan or to which any Award relates that would
otherwise be required shall be made unless and until such adjustment either by
itself or with other adjustments not previously made would require an increase
or decrease of at least 1% in the number of shares of Common Stock available
under the Plan or to which any Award relates immediately prior to the making of
such adjustment (the "Minimum Adjustment"). Any adjustment representing a change
of less than such minimum amount shall be carried forward and made as soon as
such adjustment together with other adjustments required by this Article IX and
not previously made would result in a Minimum Adjustment. Notwithstanding the
foregoing, any adjustment required by this Article IX which otherwise would not
result in a Minimum Adjustment shall be made with respect to shares of Common
Stock relating to any Award immediately prior to exercise, payment or settlement
of such Award.

11

--------------------------------------------------------------------------------



        SECTION 9.3  No fractional shares of Common Stock or units of other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share.

        SECTION 9.4  No Option shall be adjusted under this Article IX in a
manner that would cause the Option to become subject to Section 409A of the
Code. The provisions of Section 9.2 shall not apply to Stock Units.

ARTICLE X

GENERAL

        SECTION 10.1    Amendment or Termination of Plan.    The Board may
alter, suspend or terminate the Plan at any time. In addition, the Board may,
from time to time, amend the Plan in any manner, but may not without stockholder
approval adopt any amendment which would (i) increase the aggregate number of
shares of Common Stock available under the Plan (except by operation of
Article IX) or (ii) modify any provision of the Plan which would materially
increase the benefit or rights of any Participant in the Plan.

        SECTION 10.2    Termination of Employment.    If a Participant's
employment with the Company, a Subsidiary or an Affiliated Entity terminates on
or after his 62nd birthday, death or disability , the Participant (or his
personal representative in the case of death) shall be entitled to purchase all
or any part of the shares subject to any (i) vested Incentive Stock Option for a
period of up to three months from such date of termination (one year in the case
of death or disability (as defined above) in lieu of the three month period),
and (ii) vested Nonqualified Stock Option during the remaining term of the
Option. If a Participant's employment terminates for any other reason, the
Participant shall be entitled to purchase all or any part of the shares subject
to any vested Option for a period of up to three months from such date of
termination. In no event shall any Option be exercisable past the term of the
Option. The Committee may, in its sole discretion, accelerate the vesting of
unvested Options in the event of termination of employment of any Participant.

        The Grantee shall be disabled if the Grantee

        (i)    is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

        (ii)   is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

        SECTION 10.3    Withholding Taxes.    A Participant shall pay the amount
of taxes required by law upon the exercise of an option in cash or as otherwise
permitted in this Section 10.3. Unless otherwise paid by the Participant, the
Company shall be entitled to deduct from any payment under the Plan, regardless
of the form of such payment, the amount of all applicable income and employment
taxes required by law to be withheld with respect to such payment or may require
the Participant to pay to it such tax prior to and as a condition of the making
of such payment. In accordance with any applicable administrative guidelines it
establishes, the Committee may allow a Participant to pay the amount of taxes
required by law to be withheld from an Award by (i) directing the Company to
withhold from any payment of the Award a number of shares of Common Stock having
a Fair Market Value on the date of payment equal to the amount of the required
withholding taxes or (ii) delivering to the company previously owned shares of
Common Stock having a Fair Market Value on the date of payment equal to the
amount of the required withholding taxes; provided, the foregoing
notwithstanding, any payment

12

--------------------------------------------------------------------------------



made by the Participant pursuant to either of the foregoing clauses (i) or
(ii) shall not be permitted if it would result in an accounting charge with
respect to such shares used to pay such taxes unless otherwise approved by the
Committee.

        SECTION 10.4    Change of Control.    

        (i)    Acceleration of Vesting.    Awards granted under the Plan to any
Participant shall be immediately and automatically vested, fully earned and
exercisable upon the occurrence of a Change of Control Event.

        (ii)    Options.    The Company or successor or purchaser, as the case
may be, may make adequate provision for the assumption of the outstanding
Options or the substitution of new options for the outstanding Options on terms
comparable to the outstanding Options or the Company. The Committee may provide
that any Options that are outstanding at the time the Change in Control Event is
closed shall expire at the time of the closing so long as the Participants are
provided with at least 45 days advance notice of such expiration. The Committee
need not take the same action with respect to all outstanding Options.

        (iii)    Stock Units.    If the Change in Control Event is also a
"change in control" within the meaning of Code Section 409A, outstanding Stock
Units shall be paid in full within 30 days after the closing of the transaction
that constitutes the change in control. If, as a result of the Change in Control
Event, the Common Stock has been changed or exchanged for another kind of stock,
Stock Units that provide for settlement in Common Stock shall be settled in the
type of stock into which the Common Stock was changed or for which the Common
Stock was exchanged. If the Change in Control Event is not also a "change in
control" within the meaning of Section 409A of the Code, the Company, or the
successor or purchaser, as the case may be, shall make adequate provision for
the assumption of the Stock Units or the substitution of new Stock Units for the
outstanding Stock Units on terms comparable to the terms of the Award Agreement
for the Stock Units. The assumed or substituted Stock Units shall be paid at the
time provided in the original Award Agreement.

        SECTION 10.5    Amendments to Awards.    The Committee may at any time
unilaterally amend the terms of any Award Agreement, whether or not presently
exercisable or vested, to the extent it deems appropriate; provided, however,
that any such amendment which is adverse to the Participant shall require the
Participant's consent.

        SECTION 10.6    Changes in Accounting Rules.    Except as provided
otherwise at the time an Award is granted, notwithstanding any other provision
of the Plan to the contrary, if, during the term of the Plan, any changes in the
financial or tax accounting rules applicable to Options, Restricted Stock
Awards, or other Awards shall occur which, in the sole judgment of the
Committee, may have a material adverse effect on the reported earnings, assets
or liabilities of the Company, the Committee shall have the right and power to
modify as necessary, any then outstanding and unexercised Options, outstanding
Restricted Stock Awards, and other outstanding Awards as to which the applicable
services or other restrictions have not been satisfied; provided that no Option
shall be modified in a manner that would cause it to become subject to
Section 409A of the Code.

        SECTION 10.7    Investment Representations.    The Company may require
any person to whom an Option or Restricted Stock Award is granted, as a
condition of exercising such Option or receiving such Restricted Stock Award, to
give written assurances in substance and form satisfactory to the Company and
its counsel to the effect that such person is acquiring the Common Stock for his
own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with Federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the Stock
certificates.

13

--------------------------------------------------------------------------------



        SECTION 10.8    Regulatory Approval and Listings.    The Company shall
use its best efforts to file with the Securities and Exchange Commission as soon
as practicable, and keep continuously effective, a Registration Statement on
Form S-8 with respect to shares of Common Stock subject to Awards hereunder.
Notwithstanding anything contained in this Plan to the contrary, the Company
shall have no obligation to issue shares of Common Stock under this Plan prior
to:

        (i)    the obtaining of any approval from, or satisfaction of any
waiting period or other condition imposed by, any governmental agency which the
committee shall, in its sole discretion, determine to be necessary or advisable;

        (ii)   the admission of such shares to listing on the stock exchange on
which the Common Stock may be listed; and

        (iii)  the completion of any registration or other qualification of such
shares under any state or Federal law or ruling of any governmental body which
the Committee shall, in its sole discretion determine to he necessary or
advisable.

        SECTION 10.9    Right to Continued Employment.    Participation in the
Plan shall not give any Participant any right to remain in the employ of the
Company, any Subsidiary, or any Affiliated Entity. The Company or, in the case
of employment with a Subsidiary or all Affiliated Entity the Subsidiary or
Affiliated Entity reserves the right to terminate the employment of any
Participant at any time. Further, the adoption of this Plan shall not be deemed
to give any Eligible Employee, Director or any other individual any right to be
selected as a Participant or to be granted an Award.

        SECTION 10.10    Reliance on Reports.    Each member of the Committee
and each member of the Board shall be fully justified in relying or acting in
good faith upon any report made by the independent public accountants of the
Company and its Subsidiaries and upon any other information furnished in
connection with the Plan by any person or persons other than himself or herself.
In no event shall any person who is or shall have been a member of the Committee
or of the Board be liable for any determination made or other action taken or
any omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

        SECTION 10.11    Section 409A Savings Clause.    It is the intention of
the Company that Awards granted under this Plan not be subject to the additional
tax imposed pursuant to Section 409A of the Code, and the provisions of this
Plan shall be construed and administered in accordance with such intent. To the
extent such Awards could become subject to Code Section 409A, the Company shall
be entitled to amend the Plan or the Award with the goal of giving the
participants the economic benefits described herein in a manner that does not
result in such tax being imposed

        SECTION 10.12    Construction.    Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for the convenience of reference only, and in the
event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

        SECTION 10.13    Governing Law.    The plan shall be governed by and
construed in accordance with the laws of the State of Colorado except as
superseded by applicable Federal law.

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this document has been signed on December 5, 2008,
to be effective as of January 1, 2009.

    CIMAREX ENERGY CO.
 
 
By:
 
/s/ F. H. Merelli


--------------------------------------------------------------------------------

    Name:   F. H. Merelli     Title:   President and Chief Executive Officer

15

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.16



TABLE OF CONTENTS
